          Case 1:21-cv-02152-ER Document 11 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE QUEZADA, on behalf of himself and
all others similarly situated,

                             Plaintiffs,
                                                                     ORDER
             v.
                                                                  21 Civ. 2152 (ER)
KIDROBOT, LLC,

                             Defendant.



RAMOS, D.J.

        On March 11, 2021, Jose Quezada brought this action against Kidrobot, LLC

(“Kidrobot”) for violation of the Americans with Disabilities Act and related claims. Doc. 1. On

March 18, 2021, Quezada filed his First Amended Complaint (“FAC”). Doc. 5. Kidrobot was

served with the FAC on May 10, 2021 but has neither appeared nor responded to the complaint

Doc. 8. On July 14, 2021, Quezada filed for a Clerk’s certificate of default, but the filing was

rejected as deficient. Docs. 9, 10. Quezada has not corrected the filing error. Quezada is

therefore directed to submit a status report regarding the status of the case by August 23, 2021.

       It is SO ORDERED.

Dated: August 16, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
